Title: To Benjamin Franklin from Thomas Walpole, 10 February 1777
From: Walpole, Thomas
To: Franklin, Benjamin


Sir,
London the 10 feby 1777.
Mr. Wharton having signified to me by Letter that in the present unhappy Situation of Affairs in America he apprehends he cannot be of any use in the further Application to Government for Lands on the River Ohio, he therefore finally closed his Account on the 17th August last against my self and Associates, and sent me his Note of Charges, which are included in the inclosed State of your Account with me. I have been prevented from making out this Account ’till now, for want of being able to get sooner the Charges at the Public Offices, and those of Mr. Dagge, whereof you will find Copies here inclosed at length; and your part amounting to £5 17s. 4d. is carried to the Debtor side of your Account, reducing the Balance in my Hand to £111 8s. 9d. Inclosed is also the Account of William Franklin Esq. to whom there is likewise due a Balance of £111 8s. 9d. which Sums I am ready to discharge, on your returning my Receipts, or giving me any other proper Acquital. I am Sir Your most Obedient Servant
Thomas Walpole
To Benjamin Franklin Esq:
 
Notation: Walpole 10. Feby. 1777.
